Citation Nr: 0615220	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  94-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from November 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied a claim of 
service connection for a low back disorder.  This appeal has 
been before the Board on three previous occasions - in June 
1998, January 2001, and March 2003.


FINDINGS OF FACT

The veteran's low back disorder is not related to a disease 
or injury in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2001, August 2002 and May 
2003, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.

In addition, by way of a May 1993 rating decision, a December 
1993 Statement of the Case, and February 1998, July 2000, 
April 2002, and October 2005 Supplemental Statements of the 
Case, the RO advised the veteran and his representative of 
the basic law and regulations governing the claim, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the veteran and his 
representative with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
April 2002 and October 2005 Statements of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, private and VA treatment records, multiple VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this matter has been remanded on three 
occasions for additional development, to include an extensive 
search for additional relevant records and also to afford the 
veteran an opportunity to be examined in connection with his 
claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records and 
multiple VA examinations.  The record also contains 
statements of the veteran submitted in support of the claim.  

In this case, the veteran contends that he injured his back 
in service as the result of carrying a fellow serviceman with 
his backpack fifteen miles back to camp.  The veteran's 
service medical records, however, are silent regarding 
complaints of or treatment for a low back injury in service, 
although he was seen and treated for muscle strain in his 
upper back.  The veteran's enlistment examination did not 
note any back condition or history of back trouble upon 
service entry.  The record does not contain a separation 
examination.  

After service, the veteran's medical records indicate 
evidence of a low back pain dating from at least December 
1992, when he was first examined by VA.  During this 
examination, the veteran indicated that he had back pain on 
and off ever since in-service groin surgery.  Upon 
examination, the veteran complained of some tenderness and 
pain over the paralumbar spinal muscles.  He was diagnosed 
with right low back strain.  

A December 1995 VA examination indicated that the veteran had 
back problems due to a back injury when he was 19 years old 
or so, and was indicated to have been off work until recently 
due to this condition.  The examination report does not 
elaborate further on this injury.  The report also indicates 
that the veteran stated that, while in the National Guard, he 
did a 25-mile hike and turned around to help another soldier 
get off the field.  The veteran stated that he woke up the 
next morning with a swollen right testicle, leading to 
exploratory surgery and subsequent related groin symptoms.  
The veteran did not indicate any complaints of back trouble 
as a result of this incident.  Upon examination, the veteran 
was noted to have tenderness to percussion in the lumbosacral 
region over the spine.  The veteran also noted complaints of 
back pain when he lies flat.  The examiner found that there 
was evidence of radiculopathy associated with a prior back 
injury, having nothing to do with the groin surgery.  

In January 1998, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed in connection with the 
examination and the veteran medical history was reviewed for 
the record.  The examiner noted that in 1997 the veteran was 
injured in the face, neck and right shoulder when he was 
kicked by a calf during his employment with Erath County 
Dairy Stalls and Livestock Commission.  The veteran also 
reported injuring his back when he fell from a carousel as a 
child.  During the examination, the veteran complained of 
increasing fatigability and pain in the right lower back , 
with radiation to the right leg.  Upon examination, some 
tenderness was noted along the lumbar spine, paraspinal 
muscles.  The veteran was diagnosed with lumbar strain with 
moderately severe functional impairment, non-service 
connected.  

An additional examination was conducted in August 2001.  
Again, the veteran's current complaints medical history were 
noted.  X-rays indicated mild degenerative disc disease  in 
the lower lumbar spine.  A CT of the lumbar spine 
demonstrated evidence of degenerative L4-L5 and L5-S1 disc 
spaces.  A neurological examination of the lower extremities 
was indicated to be normal.  The veteran was diagnosed with 
degenerative lumbar disc disease, with no evidence of 
radiculopathy or evidence of lumbar injury in service.  In 
addition, the examiner found that there was no evidence that 
the veteran's low back disability is related to the veteran's 
history of right ilioinguinal neuropathy.

Finally, the veteran was again afforded a VA examination in 
October 2005.  The examiner noted that the veteran's claims 
file was reviewed in connection with the examination and the 
veteran's medical and service history, and previous VA 
examinations, were reviewed.  The examiner noted that the 
veteran did a lot of rodeo riding when he was approximately 
13 or 14 years old.  The veteran also indicated that he broke 
one of his arms when he was a child, but the veteran denied 
any back injuries, to include any workman's compensation 
injuries to the back prior to his military service.  The 
veteran also denied any workman's compensation or motor 
vehicle accidents to his back since he left the military.  
The veteran indicated that he currently works as a grounds 
keeper at a private lake.  Upon examination, the veteran was 
noted to have diffuse tenderness throughout the entire lumbar 
spine and limitation of motion.  The veteran was diagnosed 
with degenerative disc disease/degenerative joint disease of 
the lumbar spine, which, the examiner found, was not related 
to his military service.  The examiner indicated that it was 
more likely than not that the veteran's rodeo work may have 
exacerbated any degenerative disc disease/degenerative joint 
disease.  The examiner also found that there was no evidence 
that the degenerative disc disease/degenerative joint disease 
was exacerbated by the veteran's military service.  And the 
examiner also stated that there was no evidence that the 
degenerative disc disease/degenerative joint disease 
manifested itself to a compensable degree within one year of 
the veteran's discharge from military service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's low back 
disability is related to his service.  There is no indication 
in the veteran's service records that he injured back in 
service, and despite some indication in the record, the 
veteran expressly denied any injury to his back prior to 
service.  In addition, the veteran's post-service records do 
not indicate any low back condition within one year of 
service.  Finally, the Board notes that none of the multiple 
VA examiners, who examined the veteran and his claims file in 
connection with his claim, found the veteran's condition to 
be a result of his active duty service.  

While the veteran did testify to carrying a fellow serviceman 
in service, and did indicate that he had back symptoms dating 
from his in-service groin surgery, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is competent to report his symptoms, but 
his statements as to cause, onset or claimed aggravation must 
be supported by competent medical evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that the medical 
evidence is against a finding that the veteran's current low 
back condition is related to or had its onset in service.  
And without medical evidence linking his condition with his 
active duty service, there is no basis upon which to 
establish service connection.  Service connection for a low 
back disability must therefore be denied.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


